Citation Nr: 0740905	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  02-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  He died in February 1970.  The appellant is 
his surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied her petition to reopen a 
previously denied cause-of-death claim.

Service connection previously had been denied in a July 1972 
rating decision.  The appellant did not appeal that decision 
and it became final and binding on her based on the evidence 
then of record.

The Board remanded this case in December 2003 to obtain the 
deceased veteran's service medical records and his VA and 
terminal hospitalization records.  The RO was unable to 
obtain his service medical records but did locate his VA and 
terminal hospitalization records.

The Board sees the reports of the veteran's military pre-
induction and separation examinations are in the claims file, 
though no other service medical record is available for 
consideration.  These additional records may have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository located in St. 
Louis, Missouri.  The Board realizes there is a heightened 
obligation to assist the appellant in the development of her 
claim, a heightened obligation to explain findings and 
conclusions and to consider carefully the 
benefit-of-the-doubt rule in cases, as here, where relevant 
service medical records are presumed destroyed while the file 
was in the possession of the government.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).



In a June 2005 decision, the Board reopened the appellant's 
cause-of-death claim based on VA hospital records - which 
the Board determined were new and material, but the Board 
then denied the claim on the underlying merits 
(de novo consideration).  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Granting a joint motion to vacate the 
Board's decision, the Court determined VA should send the 
appellant a corrected Veterans Claims Assistance Act (VCAA) 
notice letter advising her to submit alternative forms of 
evidence and to direct the Appeals Management Center (AMC) to 
assist her in obtaining evidence from alternative sources to 
support her claim.  This was a required effort to compensate 
for the missing service medical records.  Dixon v. Derwinski, 
3 Vet. App. 261, 263 (1991).  Consequently, the Court 
remanded the case to the Board for compliance with this 
directive.  And in December 2006, the Board in turn remanded 
this case to the AMC.  This additional development since has 
been completed and the prior denial confirmed.  
Also, in a February 2007 statement in support of her claim, 
the widow-appellant notified the AMC that she has no further 
information or evidence to submit.

Since the Court vacated the Board's prior decision in its 
entirety, including the decision to reopen the claim - 
albeit then deny the claim on the underlying merits,  the 
Board is again required to first determine whether there is 
new and material evidence to reopen the claim, before 
proceeding further, because this threshold preliminary 
determination affects the Board's jurisdiction to reach the 
underlying claim to readjudicate it on the underlying merits.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).




FINDINGS OF FACT

1.  The veteran died at a VA hospital in February 1970 at 38 
years of age.

2.  The cause of death was listed as cardiac tamponade, due 
to pericarditis, status post pericardectomy, as a consequence 
of bilateral polycystic kidney disease (PKD) and chronic 
uremia.  The certificate of death also listed bilateral 
pulmonary congestion, atelectasis and mild bronchiectasis as 
other significant conditions contributing to death but not 
related to the cause of death.

3.  The veteran had no service-connected disabilities during 
his lifetime.  

4.  A July 1972 rating decision denied service connection for 
the cause of the veteran's death, concluding the evidence 
presented did not show any disability linked to his military 
service or a heart condition.  His appellant-widow did not 
timely appeal that decision.

5.  Evidence added to the record since that July 1972 rating 
decision, however, includes the veteran's Veterans Affairs 
Medical Center (VAMC) treatment records, his terminal 
hospitalization records from January and February 1970, and 
the autopsy report.  This additional evidence bears directly 
and substantially upon the specific matter under 
consideration; it also is so significant that it must be 
considered to fairly decide the merits of the claim.

6.  Bilateral PKD, chronic uremia, bilateral pulmonary 
congestion, atelectasis and mild bronchiectasis, first 
diagnosed many years after service, are not of service origin 
or related to any incident in service.  

7.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  The veteran's death was not from disability incurred in 
or aggravated by his military service or from disability that 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A review of the record shows the appellant was 
notified of the VCAA as it applies to her claim by 
correspondence dated in October 2002, March 2004, and January 
2007.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The October 2002, March 2004, and January 2007 VCAA notice 
letters mentioned informed the appellant of the evidence not 
of record that was necessary to substantiate her claim and 
identified which parties - her or VA, were expected to 
provide this evidence.  Indeed, as directed by the Court's 
order, the most recent January 2007 VCAA notice letter 
advised her to submit alternative forms of evidence and 
indicated the AMC would assist her in obtaining evidence from 
alternative sources to support her claim - again, to 
compensate for the missing service medical records.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements are:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim. When a content-
complying, but late, notice is provided, a question is raised 
as to whether the claimant was prejudiced by the late notice, 
and the answer to that question depends on the factual 
situation in a particular case.  See, too, Pelegrini II, 18 
Vet. App. at 119-20 (where the Court also held, among other 
things, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
to the extent possible, must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  See, as well, Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  

While the Dingess/Hartman decision talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - the 
type of situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  For example, the notice for an increased 
rating claim needs to include a discussion of the effective 
date element, and the notice for a reopening claim needs to 
discuss both the rating and effective date elements, etc.  
Similarly, even for claims that "fall beyond" the five basic 
elements of a service connection claim, such as special 
monthly compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

Consistent with these preceding criteria in regard to 
satisfactory implementation of the VCAA's duty to notify and 
assist, the RO has undertaken appropriate measures to inform 
the appellant of the procedures in effect for the continuing 
development of her claim.  Through the issuance to the 
appellant during the pendency of the appeal of the notice 
letter in January 2007 and the supplemental statement of the 
case (SSOC) in August 2007, the requirements for content-
specific notice as defined under the Pelegrini II decision 
were effectively met.  Concerning this, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can 


constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or  SSOC.  
See Mayfield v. Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The November 2002 SOC and the March 2004 VCAA notice letter 
provided a discussion of the additional evidence required to 
substantiate the claim on appeal, i.e., that which would 
constitute "new and material" evidence to reopen the 
previously denied, unappealed claim.  This notice also met 
the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
in terms of specifically apprising the appellant of the 
deficiencies in the evidence when her claim was previously 
denied so she, in turn, would know precisely the kind of 
evidence needed to reopen her claim and address these prior 
evidentiary shortcomings.  See also VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006) (wherein VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).

Here, through its November 2002 SOC and the March 2004 VCAA 
notice letter, the RO indicated to the appellant what would 
constitute new and material evidence in a manner consistent 
with the Kent decision, explaining that the basis of the 
original denial was the absence of evidence showing these 
conditions either were incurred in service and/or had some 
other relationship to her late husband-veteran's military 
service.  It was further explained that the specific type of 
additional evidence required to reopen her claim (i.e., that 
which would be "material") was competent medical evidence 
showing that service or a service-connected disability caused 
or contributed to his death.  The November 2002 SOC and March 
2004 notice letter also informed the appellant that "new" 
evidence would be evidence provided to VA for the first time 
pertaining to her claim.

In addition to these considerations as to the content of the 
notice provided, the relevant notice information must also 
have been timely sent.  The Court in Pelegrini II prescribed 
as the legal definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the 
initial adjudication of the claim on appeal.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the 
issuance of the October 2002 VCAA letter was subsequent to 
the April 2002 rating decision on appeal that adjudicated the 
appellant's current pending petition to reopen.  This was not 
consistent with the preferred sequence of events specified in 
Pelegrini II.

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the appellant's claim, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of the claim.  Following the issuance 
of the above-referenced March 2004 and January 2007 VCAA 
notice letters, the appellant was offered several 
opportunities to submit additional private and VA treatment 
records and other supporting evidence.  However, as 
mentioned, she recently indicated in February 2007 that she 
had no further information or evidence to submit.  
Her failure to identify and/or submit any additional evidence 
in response to the January 2007 VCAA letter (containing the 
Dingess information concerning the downstream disability 
rating and effective date elements of her claim) in turn 
means there was no reason for the RO/AMC to go back and 
readjudicate her claim.  See, e.g., Medrano v. Nicholson, 
21 Vet. App. 165, 172 (2007) (where after VA provides a 
content-compliant VCAA notice (on all requisite notice 
elements) - albeit in an untimely manner - and a claimant 
subsequently informs VA there is no further evidence to 
submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).

The Board therefore finds that, regardless of the timing of 
the VCAA notice, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
[her] claim by VA."  See again Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006), 07-7130 (Fed. Cir. Sept. 
17,2007).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence she should submit 
to substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will first 
determine whether there is new and material evidence to 
reopen her claim.  And after making this preliminary 
determination, which will be favorable, the Board will then 
readjudicate her claim on the underlying merits - but 
unfortunately ultimately continue to deny it.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate her claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's available service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  As noted earlier, the appellant 
submitted a statement in February 2007 indicating she had no 
additional evidence.

The Board did not obtain a medical opinion to decide this 
cause-of-death claim.  But this was not required because the 
evidence indicates the veteran did not have this terminal 
disability during service, or within any applicable 
presumptive period after service, and since there is no 
competent evidence otherwise suggesting a link between his 
military service and his eventual death.  See McLendon v. 
Nicholson, 20 Vet. App.79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As his service and 
post-service medical records provide no basis to grant this 
claim, and in fact provide evidence against it, the Board 
finds no basis for obtaining a VA examination or medical 
opinion.  

Relevant Laws and Regulations

As for the merits of the claim, the law provides Dependency 
and Indemnity Compensation (DIC) for the spouse of a veteran 
who dies from a service-connected disability.  See 
38 U.S.C.A. § 1310.  A service-connected disability is one 
that was incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain conditions such as cardiovascular (heart) - 
renal (kidney) disease, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, evidence must be presented that in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2007); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

Moreover, when the Board or the RO has previously denied a 
claim, and the decision was not appealed, the claim may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  The implementing regulations modify 
the definition of new and material evidence and provide for 
assistance to a claimant on claims to reopen.  38 C.F.R. §§ 
3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The appellant filed her petition to 
reopen after this date, in April 2002, so the Board will 
apply these revised provisions, including the new definition 
of what constitutes new and material evidence. 

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.



In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material. The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

When the claim for service connection for the cause of the 
veteran's death was first considered by the RO in July 1972, 
the record consisted of the reports of his military pre-
induction and separation examinations, and his death 
certificate.  There were no post-service medical records from 
his date of separation from the military in November 1954 
until his death in February 1970.

The certificate of death reflects that the veteran died on 
February [redacted], 1970 with an immediate cause of death of cardiac 
tamponade, due to pericarditis, status post pericardectomy, 
as a consequence of bilateral PKD polycystic disease and 
chronic uremia.  The certificate of death listed bilateral 
pulmonary congestion, atelectasis and mild bronchiectasis as 
other significant conditions contributing to death but not 
related to the cause of death.  At the time of the veteran's 
death, service connection was not in effect for any 
disability.

By rating action in July 1972, the RO concluded that a 
cardiac tamponade, the cause of the veteran's death, was not 
incurred in or aggravated by his military service.  The RO 
determined that a review of his service medical records was 
unremarkable for any complaints, findings or diagnoses 
pertaining to a kidney disorder, cardiovascular disease or 
hypertension.  His surviving-spouse appellant did not appeal 
that decision and it became final and binding on her based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

New and Material Evidence

In April 2002 the appellant attempted to reopen the claim for 
service connection for the cause of the veteran's death, 
contending he had a pre-existing kidney disorder that was 
aggravated by his military service and ultimately lead to his 
death.  She asserted that he had kidney problems before he 
entered service and that his service in the Korean War was 
damaging to his kidneys and hastened his death.  She further 
asserted that he had kidney problems in the military, but 
basically just lived with the problems because he was 
familiar with them.  When he was examined prior to discharge, 
she said "the military could not release him because of [his] 
high blood pressure."  She notes that high blood pressure is 
a common side effect of kidney problems.

These contentions notwithstanding, the veteran's available 
service medical records contain no mention or other 
indication - express or implied, of any such problems prior 
to his separation from service.

The appellant's application to reopen the claim was denied by 
the RO in April 2002.  In December 2003, the Board remanded 
this case for additional development, to include as mentioned 
obtaining any additional service medical records and 
VA medical records.

Subsequently, the RO received VAMC treatment records from 
1969-February 1970, when the veteran died.  These records 
revealed that he had been on hemodialysis for polycystic 
kidney disease.  These records also revealed a strong family 
history of this disease affecting his twin brother, maternal 
aunt, uncle, and grandfather.  The appellant also 
acknowledged in correspondence that the disease affects her 
son and possibly her daughter.

These medical records indicate the veteran had known 
polycystic kidneys for many years and that he was started on 
hemodialysis in January 1969.

The autopsy report noted the underlying cause of death was 
renal failure secondary to the polycystic kidney disease, 
which was diagnosed in 1964 when the veteran was found to 
have had anemia, high blood pressure, and uremia.

The Board finds that the evidence added to the claims file 
since the July 1972 rating decision bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered to fairly 
decide the merits of the cause-of-death claim.  The 
credibility of this evidence must be presumed, albeit just 
for the limited purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
As this evidence was not of record at the time of that last 
final decision, in 1972, and since it addresses the basis of 
the prior denial of the claim, it is both new and material 
and the claim must be reopened.  38 C.F.R. § 3.156.

Cause of Death

Despite there being sufficient evidence to reopen the claim, 
there still is no competent evidence attributing the 
veteran's death to disability related to his military 
service.  The widow-appellant's contentions of this 
correlation remain unsubstantiated as the record on appeal 
does not contain any competent evidence linking her late 
husband-veteran's death to his military service.

In this regard the available medical evidence does not 
establish the veteran was diagnosed with kidney or heart 
disease during his period of military service or even within 
the one-year presumptive period after it concluded.



While the veteran has a strong family history of polycystic 
kidney disease, suggesting heredity as a factor in him 
eventually having it, there is no evidence he suffered from 
this condition prior to, during, or within the one-year 
presumptive period after service.  In fact the terminal 
hospital report clearly indicates that he was first diagnosed 
with polycystic kidney disease in 1964, almost ten years 
after his military service had ended.  It is perhaps also 
worth noting, parenthetically, that polycystic kidney disease 
is a heritable (congenital) disorder marked by 
cysts scattered throughout both kidneys.  The autosomal 
dominant form (also called the adult form) is marked by 
progressive deterioration of renal function.  See Dorland's 
Illustrated Medical Dictionary, 487 (28th ed., 1994) 
(Dorland's).  

Here, there is no evidence of cardiovascular or kidney 
disease during service or for many years thereafter.  And 
although the veteran's service medical records only include 
the reports of his military pre-induction examination and 
separation examination, both evaluations were unremarkable 
(normal findings).  Further, while the report of the  pre-
induction examination notes a soft systolic murmur over the 
apex and pulmonic areas, the examiner indicated the veteran's 
heart and lungs were functional and without disease.  There 
simply is no objective evidence of record suggesting he had 
any relevant disease during his military service and, again, 
or even within the one-year presumptive period after his 
service ended.

The first post-service medical records associated with the 
claims file are dated in January 1969.  None of these 
documents indicates the veteran had had complaints or 
received treatment for any kidney or heart disorder prior to 
1964, again, some 10 years after his military service had 
ended.  But of equal or even greater significance, 


none of these documents etiologically links either a kidney 
or heart disorder to his military service.  This medical 
nexus evidence is a prerequisite to granting to a service-
connection cause-of-death claim.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This necessary linkage simply has not been established here.

The only evidence of record suggesting a link between the 
veteran's death and his military service is the appellant's 
own unsubstantiated allegations.  But as a layperson she is 
incapable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

But unlike varicose veins under Barr, or a dislocated 
shoulder under Jandreau, indicating when the veteran first 
had kidney or heart disease or establishing a link between 
these conditions, his death, and his military service are not 
matters within the competency of a layperson.  See Espiritu 
and Woelhaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).

The Federal Circuit Court has determined that a lengthy lapse 
of time, here, 10 years between the end of the veteran's 
military service and the initial manifestation of his 
ultimately fatal kidney disease, is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Hence, 
there is no credible medical evidence or opinion linking this 
terminal disease to his military service.

For these reasons and bases, the preponderance of the 
evidence is against the appellant's cause-of-death claim.  
And since the preponderance of the evidence is against her 
claim, there is no reasonable doubt to resolve in her favor, 
and her claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The claim for service connection for the cause of the 
veteran's death is reopened; to this extent only, and this 
extent only, the appeal is granted.

However, service connection for the cause of the veteran's 
death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


